State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: October 30, 2014                   518210
________________________________

In the Matter of LAVOGIA
   JACKSON,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   September 16, 2014

Before:   Lahtinen, J.P., McCarthy, Egan Jr., Lynch and Clark, JJ.

                             __________


     Lavogia Jackson, Dannemora, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating a prison disciplinary rule.

      Petitioner, a prison inmate, was selected randomly for drug
testing, and a sample of his urine twice tested positive for
cannabinoids. As a result, petitioner was charged in a
misbehavior report with using a controlled substance and,
following a tier III disciplinary hearing, was found guilty.
That determination was affirmed upon administrative appeal, with
a reduction in the penalty. Petitioner thereafter commenced this
CPLR article 78 proceeding.
                              -2-                  518210

      We confirm. The misbehavior report, the results of two
urinalysis tests and the testimony of the correction officer who
performed the tests provide substantial evidence of petitioner's
guilt (see Matter of Shepherd v Fischer, 111 AD3d 1213, 1213
[2013], lv denied 22 NY3d 864 [2014]). With regard to
petitioner's procedural claims, we find no error in the Hearing
Officer's denial of his request to call a witness from the Albany
Central Office to testify about the process for selecting inmates
for drug testing. The denial was based upon the fact that the
random and automated computer process is immaterial to the issue
of whether petitioner used drugs, and we agree that inmates are
not entitled to this information (see Matter of Watson v New York
State Dept. of Corr. & Community Supervision, 108 AD3d 817, 817-
818 [2013], lv dismissed 22 NY3d 914 [2013], lv denied 23 NY3d
902 [2013]). Similarly, petitioner was not deprived of an
opportunity to submit relevant or mitigating documentary evidence
pertaining to unrelated disciplinary charges involving the same
testing officer. Petitioner was permitted to question that
officer at the hearing and to establish that he had been found
not guilty of those charges, and the misbehavior report for that
incident was not relevant to this charge (cf. Matter of Dennis v
Bezio, 82 AD3d 1398, 1399 [2011]). Petitioner's remaining claims
have been reviewed and determined to be either unpreserved for
our review or without merit.

      Lahtinen, J.P., McCarthy, Egan Jr., Lynch and Clark, JJ.,
concur.


      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.



                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court